DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 04/20/2021.  Claims 1, 12, 27, 29, and 32 are amended.  Claims 1-4, 6-9, 11-15, and 26-32 are currently examined below.
Election/Restrictions
Due to the most recent amendments to claim 32 submitted on 04/20/2021, it is found that claim 32 is now not directed to a separate distinct invention from claims 1-4, 6-9, 11-15, and 26-31.  As a result, the requirement for restriction has been withdrawn, and claim 32 will be examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-15, and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more.  Representative independent claim 1 recites (additional limitations crossed out):
An advertisement analysis method 





receiving, 
receiving, 
analyzing the pool of advertisements to identify,
removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements; and
sending, based on the identification information 
 The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, and by humans performing commercial interactions but for the recitation of generic computer components.  That is, other than reciting the steps as being performed by an “analysis server” and a “target application” nothing in the claims precludes the steps from being performed by the human mind, or by humans performing commercial interactions.  For example, but for the “analysis server” language, “analyzing” in the context of the claims encompasses a human mentally performing an analysis.  Further, but for the “analysis server”  and “target application” language, the steps of “receiving,indicating the target application, wherein the pool of advertisements comprises the one or more  advertisements”, “analyzing, the pool of advertisements to identify,”  generating an updated pool of advertisements comprising the one or more advertisements”, “removing, from the updated pool of advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device”, and “sending, based on the identification information ”, in the context of the claims encompasses a human exhibiting marketing behaviors by identifying an ad based on the analysis of received data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation though human interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of an “analysis server” and “target application” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras [0024]-[0031]) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  Claim 1 also recites “transmitting, a sharing application to the user computer device, wherein the sharing application is configured to: perform a scan of the user computing device…; receive a first user selection…; share…the target application…; prevent…the another application from being shared…”, and “receiving, by the analysis server from the sharing application, the scan result and user device data”.  However, these elements are merely extra-solution activity since they are merely steps of gathering data for use in a claimed processes and/or do not add a meaningful limitation to the process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “analysis server” and “target application” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the elements of  “transmitting, a sharing application to the user computer device, wherein the sharing application is configured to: perform a scan of the user computing device…; receive a first user selection…;share…the target application…; prevent…the another application from being shared…”, and “receiving, by the analysis server from the sharing application, the scan result and user device data”, do not amount to significantly more than the judicial exception because they are well understood, routine and conventional functions.  The transmitting of a sharing application and a scan result, and the receiving of a scan result are deemed conventional as evidenced by Symantec which featured receiving or transmitting data over a network.  The 
Claim 29 and 32 features limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Claims 2-4, 6-15, and 26-28 are dependent on claim 1, and include all the limitations of claim 1. Claims 30-31 are dependent on claim 29 and include all the limitations of claim 29.  Therefore, they are also found to be directed to an abstract idea. The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-15, and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claim 1, the limitation “prevent, based on the second user selection, the another application from being shared by the sharing application” is not supported by the specification.  The Examiner points to paragraph [0079] which states, in part, “In certain embodiments, only shared apps can be put into collections, whereas private apps cannot. Users can still have the ability to recommend or "fling" both shared and private apps to other users.”  Therefore, it is apparent that the invention does not prevent applications from being shared based on being designated as private.
Claims 29 and 32 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale. 
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-15, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-4, 6-9, 11-15, and 26-32, the use of the term “a scan result”, in light of how the Applicant has defined it, has rendered the claims indefinite.  The Applicant has argued that “a scan result” should be interpreted as “one or more scan results” (see page 13 of Applicant response of 05/28/2019).  Based on this interpretation, in regards to claim 1, it is unclear as to what plurality of applications are received as a result.  For example, if Scan Result 1 identifies Apps A and B, and Scan Result 2 identifies Apps C and D, are Apps A-D all received?  Or, if only a single scan result is used, are Apps A and B or Apps C and D received?   
Dependent claims are rejected as well because they inherit the limitation of the independent claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 features language indicating the target application being included in the scan result, as previously stated in Independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 13, 27, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete (US 2009/0298480) in view of “How To Share Your Favorite Mobile Apps with Your Friends” by WonderHowTo hereinafter referred to as WonderHowTo, Marks (US 2011/0288932), and Qureshi (US 2011/0145063).
Regarding claim 1, Khambete discloses an advertisement analysis method for an analysis server o identify one or more suitable advertisements for presentation on one or more user computing device, comprising:
Khambete discloses receiving, by the analysis server, a pool of advertisements, wherein the pool of advertisements comprises the one or more advertisements.  Khambete discloses selection of an ad from a local targeting pool (Para. [0137])
Khambete also discloses analyzing the pool of advertisement to identify, by the analysis server and based on the user device data, the one or more advertisements for presenting by the target application installed on the user computing device.  Khambete discloses the targeting of ads based upon uploaded usage information related to tracked applications (i.e. the user device data) and a local targeting pool (Paras. [0006]- [0008], and [0137])
Khambete does not disclose:
 transmitting, a sharing application to the user computer device, wherein the sharing application is configured to: 
perform a scan of the user computing device to generate a scan result, wherein the scan result is based on the scan of the user computing device by the sharing application and wherein the scan result comprises a plurality of applications installed on the user computing device including both a target application and another application;
receive a first user selection to mark the target application as a public application and a second user selection to mark the another application as a private application;
share, via the analysis server and based on the first user selection, the target application with another user computing device using the sharing application; and
prevent, based on the second user selection, the another application from being shared by the sharing application
Receiving, by the analysis server from the sharing application, the scan result and user device data  
WonderHowTo teaches the app Applist.me being downloaded by a user and scanning the device for mobile apps stored on the user’s computer (i.e. transmitting a sharing application” that when launched, lists every app installed on a user’s device (i.e. performs scan and produces scan result, and user device data)), wherein the user may select (make public) and unselect (make private) apps that are to be included in the list and shared with other users, and wherein the list is uploaded to servers.  It would have 
Khambete also does not disclose: 
removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements.  
Marks teaches a system that avoids serving ads for an application that is already installed on a user device (Para. [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khambete to avoid serving ads for applications already installed on a device as taught by Marks since advertising is commonly displayed in one mobile application to promote other mobile applications (Para. [0063]).
Khambete also does not fully disclose:
receiving…identification information indicating the target application
Sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting by the target application
Khambete discloses presenting targeted ads on a mobile device (Para. [0008]).  However, Khambete does not explicitly disclose sending them to a target application. Qureshi teaches a system that receives profiles of desired target applications, and selects one or more advertisements to deliver to the identified application programs (see at least Para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khambete to send ads to indicated targeted apps as taught by Qureshi since it would allow for the selection of application programs that are relevant to advertising campaigns (Abstract). 
Claim 32 features limitations identical to those of claim 1, with the exception of the language the user device data indicates the another application shared with another computing device.  WonderHowTo teaches this limitation since as stated above, Applist.me uploads a list of apps that are to be shared with other users.
Regarding claim 3, Khambete discloses the method of claim 1, wherein the user computing device is a mobile device.  Khambete discloses receiving usage statistics from mobile devices (Para. [0011]).
Regarding claim 8, Khambete discloses the method of claim 1, wherein the sending is done while the at least one application is active on user computing device.  Khambete discloses the use of ads from a local targeting pool while a user does a sync (i.e. app is active) (Para. [0137]).
Regarding claim 9, Khambete discloses the method of claim 1, wherein the receiving happens on a periodic basis.  
Regarding claim 13, Khambete discloses the method of claim 1, wherein the user device data comprises past data from the user computing device.  Khambete discloses the recommending of advertisements based upon usage statistics (i.e. past data) (Para. [0008]).
Regarding claim 27, Khambete does not fully disclose the method of claim 1, wherein the target application is included in the scan result and wherein the one or more advertisements are configured to be displayed during execution of the target application.  Khambete discloses tracking application usage behavior (i.e. scan result), however Khambete does not explicitly disclose that the advertisements are configured to be displayed by the target application.   Qureshi teaches a system that receives profiles of desired target applications, and selects one or more advertisements to deliver to the identified application programs (see at least Para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khambete to send ads to indicated targeted apps as taught by Qureshi since it would allow for the selection of application programs that are relevant to advertising campaigns (Abstract).
Regarding claim 28, Khambete discloses the method of claim 1, wherein the updated pool of advertisements is an ordered list indicating an order in which the advertisements are to be presented by the target application.  Khambete discloses scheduling targeted ads in a priority order (Para. [0157]).

Claims 4, 7, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete, WonderHowTo, Marks, and Qureshi, and in further view of Delug (US 2014/0074601)
Regarding claim 4, Khambete does not disclose the method of claim 1, wherein the scan result comprises all applications stored on the user computing device.  Delug teaches a list of suggested apps that include the apps already installed on a user device (Fig. 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete to list apps that are installed on a device as taught by Delug since the information may be used in the presentation of ads to the user (Paras. [0048]-[0050]).
Regarding claim 7, Khambete does not disclose the method of claim 1, wherein the analyzing is done while the at least one application is active on the user computing device.  Delug discloses the presentation of ads determined to be relevant to an active application (Para. [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete to present ads relevant to an active application since it increases the likelihood that the user would be interested in the presented ad.
Regarding claim 10, Khambete does not disclose the method of claim 1, wherein analyzing further comprises removing advertisements associated with applications that are present on the user computing device from the pool of advertisements.  
Regarding claim 26, Khambete does not disclose the method of claim 1, wherein the scan result further comprises a first scan result at a first time and a second scan result at a second time, and wherein the method further comprises: 
determining whether a first application has been installed or removed from the user computing device based on comparing the first scan result and the second scan result.  Delug teaches a system wherein an advertisement server identifies applications installed on a user’s computing device via an application that allows the device to access the advertisement server via a mobile application (Paras. [0032], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete to identify installed applications as taught by Delug since it would aid in the presentation of ads which may be relevant to the installed applications (Paras. [0048]-[0051]).  

Claims 2, 6, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete, WonderHowTo, Marks, and Qureshi, and in further view of Hicken (US 2012/0130813)
Regarding claim 2, Khambete does not disclose the method of claim 1, wherein the identification of the one or more advertisements is sent to a mobile advertising network.  Hicken discloses selected advertisements from an advertisement pool being sent to a publisher, wherein the publisher is granted access via an API (i.e. mobile advertising network) (Paras. [0040], [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete, WonderHowTo, Marks, and Qureshi to transmit data to a publisher via an API as taught by Hicken sine there are a finite number of 
Regarding claim 6, Khambete, WonderHowTo, Marks, and Qureshi do not disclose the method of claim 1, further comprising receiving, by the analysis server, at least one of advertisement list information comprising one of a number of advertisements to be returned; a randomness factor associated with the advertisement, a ratio between a number of new advertisement and old advertisements, and a size of the advertisement pool used to select random advertisements from; wherein the analyzing further comprises analyzing the advertisement list information.  Hicken teaches the utilization of ad requests which include at least the number of ads requested (Para. [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete, WonderHowTo, Marks, and Qureshi to utilize ad requests as taught by Hicken since the ad request my feature information that is critical in determining advertisements that are to be presented to a user.
Regarding claim 11, Khambete, WonderHowTo, Marks, and Qureshi do not disclose the method of claim 1, wherein analyzing further comprises organizing the pool of advertisements based on a highest probability of download.  
Regarding claim 14, Khambete, WonderHowTo, Marks, and Qureshi do not disclose the method of claim 1, wherein receiving the pool of advertisements comprises receiving the pool of advertisements from an advertisement network.  Hicken discloses retrieving ads from one or more advertisement databases (i.e. advertisement networks) to create an advertisement candidate pool (Para. [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete, WonderHowTo, Marks, and Qureshi to receive potential ads from advertisement databases as taught by Hicken there are a finite number of identified, predictable potential solutions (i.e. providers of advertisements) to the recognized need (i.e. providing advertisements to an advertising system) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 15, Khambete does not disclose the method of claim 1, further comprising receiving data from an advertisement network.  Hicken discloses sending user profile data comprised of user event data from a database (Paras. [0022]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete, WonderHowTo, Marks, and Qureshi to receive the data from an advertisement network as taught by Hicken since there are a finite number of identified, predictable potential solutions (i.e. providers of data) to the recognized need (i.e. providing data to an advertising system) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete, WonderHowTo, Marks, and Qureshi, and in further view of Purvy (US 2011/0258042).
Regarding claim 12, Khambete, WonderHowTo, Marks, and Qureshi do not disclose the method of claim 1, further comprising:
analyzing recommendations from one or more additional user devices;
updating, based on the recommendations, a score of each advertisement in the updated pool of advertisements.
Purvy teaches a system that recommendations from users, and calculates an advertisement score for each ad based at least on the recommendations (Para. [0058]).    It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Khambete, WonderHowTo, Marks, and Qureshi to calculate scores for ads based on recommendations as taught by Purvy since it would allow for the ranking of eligible advertisements (Para. [0058]). 

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khambete, WonderHowTo, Marks, Qureshi, and Eldering (US 2002/0083443).
Regarding claim 29, Khambete discloses an advertisement analysis method for an analysis server to identify one or more suitable advertisements for presentation on one or more user computing device, comprising:
Khambete discloses receiving, by the analysis server, a pool of advertisements and identification information indicating the target application, wherein the pool of advertisements comprises the one or more advertisements.  Khambete discloses selection of an ad from a local targeting pool (Para. [0137])
Khambete also discloses analyzing the pool of advertisement to identify, by the analysis server and based on the user device data, the one or more advertisements for presenting by the target application installed on the user computing device.  Khambete discloses the targeting of ads based upon uploaded usage information related to tracked applications (i.e. the user device data) and a local targeting pool (Paras. [0006]- [0008], and [0137])
Khambete does not disclose:
 transmitting, a sharing application to the user computer device, wherein the sharing application is configured to:
perform a scan of the user computing device to generate a scan result, wherein the scan result is based on the scan of the user computing device by the sharing application and wherein the scan result comprises a plurality of applications installed on the user computing device including both a target application and another application;
receive a first user selection to mark the target application as a public application and a second user selection to mark the another application as a private application;
share, via the analysis server and based on the first user selection, the target application with another user computing device using the sharing application; and
prevent, based on the second user selection, the another application from being shared by the sharing application.
Receiving, by the analysis server from the sharing application, a scan result and user device data  

Khambete also does not disclose: 
removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements wherein the updated pool of advertisements is a list indicating a frequency in which the advertisements are to be presented by the target application.  
Marks teaches a system that avoids serving ads for an application that is already installed on a user device (Para. [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khambete to avoid serving ads for applications already installed on a device as taught by Marks since other mobile applications (Para. [0063]).  While Marks teaches an updated pool of advertisements, Marks does not teach wherein the updated pool of advertisements is a list indicating a frequency in which the advertisements are to be presented by the target application.  Eldering teaches a system wherein an application receives instructions with reference to the schedule and the frequency of ads to be displayed (Para. [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Khambete and Marks to indicate the frequency at which ads should be shown as taught by Eldering so that the advertiser does not waste large sums of money on parts of the audience which do not have any interest in their product (Para. [0003]).
Khambete also does not fully disclose:
receiving…identification information indicating the target application
Sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements  for presenting in the target application based on the frequency
Khambete discloses presenting targeted ads on a mobile device (Para. [0008]).  However, Khambete does not explicitly disclose sending them to a target application. Qureshi teaches a system that receives profiles of desired target applications, and selects one or more advertisements to deliver to the identified application programs (see at least Para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khambete to send ads to indicated targeted apps as taught by Qureshi since it would allow for the selection of application .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete, WonderHowTo, Marks, Qureshi, and Eldering, and in further view of Delug 
Claim 30 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Khambete, WonderHowTo, Marks, Qureshi, and Eldering, and in further view of Hicken
Claim 31 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues with substance:
Applicant argues that “the concept of providing relevant advertisements to an ever-expanding number of mobile devices, each with their own installed sets of apps, is rooted in a more recent technology” and that “the use of a sharing application roots the claimed solution to a specific technological environment beyond the pre-Internet context.  The Examiner respectfully disagrees.  The providing of relevant ads is not a solution to a problem rooted in technology. The 
Applicant argues that the claims provide a technological improvement.  The Examiner respectfully disagrees.  The claims merely provide relevant advertisements to a user based on the apps stored on the user’s mobile device.  The fact that this is performed by generically recited computing elements does not make the providing of relevant advertisements technological.  Further, the providing of relevant advertisements is most certainly a problem that existed pre-Internet, and the fact that the relevancy of the advertisements is based on something technical (i.e. installed applications) does not suddenly make the problem technical.  The invention merely places an analog problem (i.e. providing relevant ads) in a computing environment by utilizing computers to perform the steps, and using computer-based criteria to determine the relevancy of the ads.
Applicant argues again that the claims are similar to Ex parte Musial.  
Applicant argues again that the additional elements are not conventional.  The Examiner respectfully disagrees.  The additional elements recited in the claim that were beyond the judicial exception were the steps of “transmitting, a sharing application to the user computer device, wherein the sharing application is configured to: perform a scan of the user computing device…; receive a first user selection…; share…the target application…; prevent…the another application from being shared…” and “receiving, by the analysis server from the sharing application, a scan result and user device data”.  These additional elements merely represent the transmission of data (i.e. a sharing application and scan results) over a network.    Further, as stated above, the claimed steps do not provide a technological improvement, and therefore do not provide significantly more.  
Based on at least the above, the 101 rejection is maintained.
 Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding “scan result” are not persuasive.  The claims are indefinite because it is unclear as to what actions are actually being performed as noted in the body of the rejection.  Further, Applicant’s repeated argument that “the use of the indefinite article “a” to mean “one or more” is settled law is not persuasive.  The Applicant pointed to KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000).  The case states [As noted before, the claim language itself governs claim scope. See Vitronics, 90 F.3d at 1582. This court has repeatedly emphasized that an indefinite article "a" or "an" in patent parlance carries the meaning of "one or more" in open-ended claims containing the transitional phrase "comprising."]  First, the Examiner notes that the fact patterns of KCJ are not the same as the instant application.  Further, the claim language continuously uses singular terms such as “the scan result”.  This is clearly indicative that “a scan result” is a singular term.  However, the perform a scan of the user computing device to generate a scan result…” and “receiving, by the analysis server from the sharing application, the scan result…”  Based on applicant’s logic of “a” being interpreted as “one or more”, the limitations would be interpreted as “perform one or more scan[s] of the user computing device to generate one or more scan result[s]…” and “receiving, by the analysis server from the sharing application, the scan result…”   Since one or more scan results have been generated, it is unclear as to which scan result is received.  Therefore, the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applist.me – how to use (Mac) uploaded by APPLISTme on January 21, 2011, available at https://www.youtube.com/watch?v=S58wvk8kpfw displayed how to share applications using applist.me.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/KYLE G ROBINSON/Examiner, Art Unit 3681             

/SAM REFAI/Primary Examiner, Art Unit 3681